u f
: yo
toe ae

ft
AO 245B Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) Se , Page | of 1 a

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

 

 

 

 

 

 

 

 

 

United States of America ~ JUDGMENT IN A CRIMINAL CASE
¥. (For Offenses Committed On or After November 1, 1987)
Amado Carrasco-Godoy | Case Number: 3: 19-mj-23507
HectorJesus Taiidy Hes ae
Defendani{s Attorney Chemy ium ie
REGISTRATION NO, 88598298 AUG 28 2639
THE DEFENDANT: nen -
El pleaded guilty to count(s) 1 of Complaint gourit “a Gataies oe See nua
1] was found guilty to count(s) et

 

 

 

 

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

Title & Section ' Nature of Offense Count Number(s) _
8:1325 .. ILLEGAL ENTRY (Misdemeanor) 1
LI The defendant has been found not guilty on count(s)
C) Count(s) a dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

 

x Times SERVED oO. days

Assessment: $10 WAIVED Fine: WAIVED

bX Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

L] Court recommends defendant be deported/removed with relative, charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances,

Wednesday, August 28, 2019
Date of Imposition of Sentence

f Auf [ |
Received Lo é Ak % © ad € i]

DUSM '  HONORABIJE ROBERT.N. BLOCK .
7 UNITED STATES MAGISTRATE JUDGE

 

Clerk’s Office Copy - | - | 3:19-mj-23507

 
